ACCEPTED
                                                                                    01-15-00392-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                                5/6/2015 6:28:00 AM
                                                                              CHRISTOPHER PRINE

                            NO. 01-15-00392-CV
                                                                                             CLERK




                           In the Court of Appeals for             FILED IN
                                                            1st COURT OF APPEALS
                          the First District of Texas           HOUSTON, TEXAS
                               Houston, Texas               5/6/2015 6:28:00 AM
                                                            CHRISTOPHER A. PRINE
                                                                    Clerk


                              HUGH LARKIN

                                   Relator


RELATOR’S MOTION TO DELIVER PRIVILEGED DOCUMENTS FOR
                  IN CAMERA REVIEW


                       On Petition for Writ of Mandamus
         from the Civil County Court at Law #4 of Harris County, Texas
                         Trial Court Cause No. 1047713


                                          Respectfully Submitted
                                          Famose T. Garner
                                          SBN 24074252
                                          6201 Bonhomme Road, Suite 354N
                                          Houston, Texas 77036
                                          famosegarner@gmail.com
                                          Phone: (832) 722-0881
                                          Fax: (713) 481-0205
                                          ATTORNEY FOR RELATOR




                     ORAL ARGUMENT REQUESTED
Dated: May 6, 2015
TO THE HONORABLE COURT OF APPEALS:

       Relator, Hugh Larkin files this Motion to Deliver Privileged Documents for

in camera Review.

       1.    On April 27, 2015, Relator filed a petition for writ of mandamus. By

the mandamus petition, Relator challenges the trial court’s order overruling

assertions of privilege to defendant’s discovery requests and its order denying

reconsideration.

       2.    The Relator provided documents to the trial court for in camera review.

By this motion, the Relator seeks to provide this Court those same documents to

help this Court evaluate the merits of the Relator’s privilege claim.

       3.    Relator seeks an order from this Court directing him to provide the

privileged documents for review under any mechanism the Court sees fit to

entertain.

                                      PRAYER

       THEREFORE, Relator, Hugh Larkin, respectfully requests that this Court

grant this motion and issue an order directing him to provide the privileged

documents to the Court for review. Relator further requests all other relief to

which he may be entitled.

                                                   /s/ Famose T. Garner
                                                   Famose T. Garner


                                          2
                              CERTIFICATE OF SERVICE

        This will certify that a true and correct copy of this Motion to Deliver
 Privileged Documents for in camera Review. has been served on the Respondent and
 Real Parties in Interest this May 6, 2015 addressed as follows:

 Via E-filing and H and Delivery
 The Honorable Roberta Lloyd
 County Court at Law #4
 Harris County Civil
 Courthouse 201 Caroline, 5th
 Floor
 Houston, Texas 77002

 Via E-filing and Email

Richard Weaver
THE WEAVER LAW FIRM
1800 Bering Drive, Suite 305
Houston, Texas 77057
rweaver@weaverlawyers.com
 Attorneys for Holly Rodriguez

Shawn Robert McKee
LAMBRIGHT & ASSOCIATES
2603 Augusta, Suite 1100
Houston, Texas 77057
srm@lambrightlaw.com
 Attorneys for Riverwalk Council of Co-owners, Inc.

                                                   /s/Famose T. Garner
                                                   Famose T. Garner




                                               3